
	
		II
		112th CONGRESS
		1st Session
		S. 825
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Coons introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend and modify the research tax credit, and for other purposes.
		  
	
	
		1.Short
			 title
			(a)Short
			 titleThis Act may be cited
			 as the Job Creation Through Innovation
			 Act.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			2.Use of only
			 simplified research credit after 2011; expansion and permanent
			 extension
			(a)Simplified
			 credit for qualified research expensesSubsection (a) of section
			 41 is amended to read as follows:
				
					(a)General
				rule
						(1)Credit
				determinedFor purposes of section 38, the research credit
				determined under this section for the taxable year shall be an amount equal to
				20 percent of so much of the qualified research expenses for the taxable year
				as exceeds 50 percent of the average qualified research expenses for the 3
				taxable years preceding the taxable year for which the credit is being
				determined.
						(2)Special rule in
				case of no qualified research expenses in any of 3 preceding taxable
				years
							(A)Taxpayers to
				which paragraph appliesThe credit under this section shall be
				determined under this paragraph if the taxpayer has no qualified research
				expenses in any one of the 3 taxable years preceding the taxable year for which
				the credit is being determined.
							(B)Credit
				rateThe credit determined under this paragraph shall be equal to
				10 percent of the qualified research expenses for the taxable
				year.
							.
			(b)Conforming
			 amendments
				(1)Termination of
			 base amount calculationSection 41 is amended by striking
			 subsection (c) and redesignating subsection (d) as subsection (c).
				(2)Termination of
			 basic research payment calculationSection 41 is amended by
			 striking subsection (e) and redesignating subsections (f) and (g) as
			 subsections (d) and (e), respectively.
				(3)Special
			 rules
					(A)Paragraph
			 (1)(A)(ii) of subsection (d) of section 41, as so redesignated, is amended by
			 striking shares of the qualified research expenses, basic research
			 payments, and amounts paid or incurred to energy research consortiums,
			 and inserting share of the qualified research expenses.
					(B)Paragraph
			 (1)(B)(ii) of section 41(d), as so redesignated, is amended by striking
			 shares of the qualified research expenses, basic research payments, and
			 amounts paid or incurred to energy research consortiums, and inserting
			 share of the qualified research expenses.
					(C)Paragraph (3) of
			 section 41(d), as so redesignated, is amended—
						(i)by
			 striking , and the gross receipts of the taxpayer and all that
			 follows in subparagraph (A) and inserting a period,
						(ii)by
			 striking , and the gross receipts of the taxpayer and all that
			 follows in subparagraph (B) and inserting a period, and
						(iii)by striking
			 subparagraph (C).
						(D)Paragraph (4) of
			 section 41(d), as so redesignated, is amended by striking and gross
			 receipts.
					(E)Subsection (d) of
			 section 41, as so redesignated, is amended by striking paragraph (6).
					(4)Permanent
			 extension
					(A)Section 41 is
			 amended by striking subsection (h).
					(B)Section 45C(b)(1)
			 is amended by striking subparagraph (D).
					(5)Cross-references
					(A)Paragraphs (2)(A)
			 and (4) of section 41(b) are each amended by striking subsection
			 (f)(1) and inserting subsection (d)(1).
					(B)Paragraph (2) of
			 section 45C(c) is amended by striking base period research
			 expenses and inserting average qualified research
			 expenses.
					(C)Paragraph (3) of
			 section 45C(d) is amended by striking section 41(f) and
			 inserting section 41(d).
					(D)Paragraph (2) of
			 section 45G(e) is amended by striking section 41(f) and
			 inserting section 41(d).
					(E)Subsection (g) of
			 section 45O is amended by striking section 41(f) and inserting
			 section 41(d).
					(F)Subparagraph (A)
			 of section 54(l)(3) is amended by striking section 41(g) and
			 inserting section 41(e).
					(G)Clause (i) of
			 section 170(e)(4)(B) is amended to read as follows:
						
							(i)the contribution
				is to a qualified
				organization,
							.
					(H)Paragraph (4) of
			 section 170(e) is amended by adding at the end the following new
			 subparagraph:
						
							(E)Qualified
				organizationFor purposes of this paragraph, the term
				qualified organization means—
								(i)any educational
				organization which—
									(I)is an institution
				of higher education (within the meaning of section 3304(f)), and
									(II)is described in
				subsection (b)(1)(A)(ii), or
									(ii)any organization
				not described in clause (i) which—
									(I)is described in
				section 501(c)(3) and is exempt from tax under section 501(a),
									(II)is organized and
				operated primarily to conduct scientific research, and
									(III)is not a
				private
				foundation.
									.
					(I)Subsection (f) of
			 section 197 is amended by striking section 41(f)(1) each place
			 it appears in paragraphs (1)(C) and (9)(C)(i) and inserting section
			 41(d)(1).
					(J)Section 280C is
			 amended—
						(i)by
			 striking 41(f) each place it appears in subsection (b)(3) and
			 inserting 41(d),
						(ii)by
			 striking or basic research expenses (as defined in section
			 41(e)(2)) in subsection (c)(1),
						(iii)by striking
			 section 41(a)(1) in subsection (c)(2)(A) and inserting
			 section 41(a), and
						(iv)by
			 striking or basic research expenses in subsection
			 (c)(2)(B).
						(K)Subclause (IV)(c)
			 of section 936(h)(5)(C)(i) is amended by striking section 41(f)
			 and inserting section 41(d).
					(L)Subparagraph (D)
			 of section 936(j)(5) is amended by striking section 41(f)(3) and
			 inserting section 41(d)(3).
					(M)Clause (i) of
			 section 965(c)(2)(C) is amended by striking section 41(f)(3) and
			 inserting section 41(d)(3).
					(N)Clause (i) of
			 section 1400N(l)(7)(B) is amended by striking section 41(g) and
			 inserting section 41(e).
					(c)Technical
			 correctionsSection 409 is amended—
				(1)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (b)(1)(A),
				(2)by inserting
			 , as in effect before the enactment of the Tax Reform Act of
			 1984 after relating to the employee stock ownership
			 credit in subsection (b)(4),
				(3)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (i)(1)(A),
				(4)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41(c)(1)(B) in subsection
			 (m),
				(5)by inserting
			 (as so in effect) after section 48(n)(1) in
			 subsection (m),
				(6)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 48(n) in subsection (q)(1),
			 and
				(7)by inserting
			 (as in effect before the enactment of the Tax Reform Act of
			 1984) after section 41 in subsection (q)(3).
				(d)Effective
			 date
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2011.
				(2)Technical
			 correctionsThe amendments made by subsection (c) shall take
			 effect on the date of the enactment of this Act.
				3.Enhanced research
			 credit for domestic manufacturers
			(a)In
			 generalSection 41, as
			 amended by section 3, is amended by redesignating subsection (f) as subsection
			 (g) and by inserting after subsection (e) the following new subsection:
				
					(f)Enhanced credit
				for domestic manufacturers
						(1)In
				generalIn the case of a qualified domestic manufacturer, this
				section shall be applied by increasing the 20 percent amount in subsection
				(a)(1) by the bonus amount.
						(2)Qualified
				domestic manufacturerFor purposes of this subsection—
							(A)In
				generalThe term qualified domestic manufacturer
				means a taxpayer who has domestic production gross receipts which are more than
				50 percent of total production gross receipts.
							(B)Domestic
				production gross receiptsThe term domestic production
				gross receipts has the meaning given to such term under section
				199(c)(4).
							(C)Total
				production gross receiptsThe term total production gross
				receipts means the gross receipts of the taxpayer which are described in
				section 199(c)(4), determined—
								(i)without regard to
				whether property described in subparagraph (A)(i)(I) or (A)(i)(III) thereof was
				manufactured, produced, grown, or extracted in the United States,
								(ii)by substituting
				any property described in section 168(f)(3) for any
				qualified film in subparagraph (A)(i)(II) thereof, and
								(iii)without regard
				to whether any construction described in subparagraph (A)(ii) thereof or
				services described in subparagraph (A)(iii) thereof were performed in the
				United States.
								(3)Bonus
				amountFor purposes of paragraph (1), the bonus amount shall be
				determined as follows:
							
								
									
										If the percentage of total
						production gross receipts which are domestic production gross receipts
						is:The
						bonus amount is:
										
										More than 50 percent and not more
						than 60 percent2 percentage points
										
										More than 60 percent and not more
						than 70 percent4 percentage points
										
										More than 70 percent and not more
						than 80 percent6 percentage points
										
										More than 80 percent and not more
						than 90 percent8 percentage points
										
										More than 90 percent10 percentage
						points.
										
									
								
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 expenditures paid or incurred in taxable years beginning after December 31,
			 2011.
			4.Research credit
			 made refundable for small businesses
			(a)In
			 generalSubsection (a) of section 41 of the Internal Revenue Code
			 of 1986, as amended by section 3, is amended by adding at the end the following
			 new paragraph:
				
					(3)Portion of
				credit refundable
						(A)In
				generalFor purposes of subsections (b) and (c) of section 6401,
				the amount of the credit determined under this section which is attributable to
				a qualified small business shall be treated as a credit allowed under subpart C
				of part IV of subchapter A for the taxable year (and not under any other
				subpart). For purposes of section 6425, any amount treated as so allowed shall
				be treated as a payment of estimated income tax for the taxable year.
						(B)Qualified small
				businessFor purposes of this paragraph, the term qualified
				small business means, with respect to any taxable year, any person if
				the annual average number of employees employed by such person during such
				taxable year is 500 or
				fewer.
						.
			(b)Conforming
			 amendmentSection 1324(b)(2) of title 31, United States Code, is
			 amended by inserting 41(a)(3), after 36A,.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			5.Extension of grants
			 for specified energy property in lieu of tax credits
			(a)In
			 generalSubsection (a) of section 1603 of division B of the
			 American Recovery and Reinvestment Act of 2009 is amended—
				(1)in paragraph (1),
			 by striking or 2011 and inserting 2011, or 2012,
			 and
				(2)in paragraph
			 (2)—
					(A)by striking
			 after 2011 and inserting after 2012, and
					(B)by striking
			 or 2011 and inserting 2011, or 2012.
					(b)Conforming
			 amendmentSubsection (j) of section 1603 of division B of such
			 Act is amended by striking 2012 and inserting
			 2013.
			6.Extension of the
			 advanced energy project credit
			(a)In
			 generalSubsection (d) of
			 section 48C is amended by adding at the end the following new paragraph:
				
					(6)Additional 2011
				allocations
						(A)In
				generalNot later than 180 days after the date of the enactment
				of this paragraph, the Secretary, in consultation with the Secretary of Energy,
				shall establish a program to consider and award certifications for qualified
				investments eligible for credits under this section to qualifying advanced
				energy project sponsors with respect to applications received on or after the
				date of the enactment of this paragraph.
						(B)LimitationThe
				total amount of credits that may be allocated under the program described in
				subparagraph (A) shall not exceed the 2011 allocation amount reduced by so much
				of the 2011 allocation amount as is taken into account as an increase in the
				limitation described in paragraph (1)(B).
						(C)Application of
				certain rulesRules similar to the rules of paragraphs (2), (3),
				(4), and (5) shall apply for purposes of the program described in subparagraph
				(A), except that—
							(i)CertificationApplicants
				shall have 2 years from the date that the Secretary establishes such program to
				submit applications.
							(ii)Selection
				criteriaFor purposes of paragraph (3)(B)(i), the term
				domestic job creation (both direct and indirect) means the
				creation of direct jobs in the United States producing the property
				manufactured at the manufacturing facility described under subsection
				(c)(1)(A)(i), and the creation of indirect jobs in the manufacturing supply
				chain for such property in the United States.
							(iii)Review and
				redistributionThe Secretary shall conduct a separate review and
				redistribution under paragraph (5) with respect to such program not later than
				4 years after the date of the enactment of this paragraph.
							(D)2011 allocation
				amountFor purposes of this subsection, the term 2011
				allocation amount means $5,000,000,000.
						(E)Direct
				paymentsIn lieu of any qualifying advanced energy project credit
				which would otherwise be determined under this section with respect to an
				allocation to a taxpayer under this paragraph, the Secretary shall, upon the
				election of the taxpayer, make a grant to the taxpayer in the amount of such
				credit as so determined. Rules similar to the rules of section 50 shall apply
				with respect to any grant made under this
				subparagraph.
						.
			(b)Portion of 2011
			 allocation allocated toward pending applications under original
			 programSubparagraph (B) of section 48C(d)(1) is amended by
			 inserting (increased by so much of the 2011 allocation amount (not in
			 excess of $1,500,000,000) as the Secretary determines necessary to make
			 allocations to qualified investments with respect to which qualifying
			 applications were submitted before the date of the enactment of paragraph
			 (6)) after $2,300,000,000.
			(c)Conforming
			 amendmentParagraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 48C(d)(6)(E), after 36C,.
			
